Citation Nr: 1012403	
Decision Date: 04/02/10    Archive Date: 04/14/10

DOCKET NO.  07-16 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a back disorder.  

2.  Entitlement to service connection for a bilateral hip 
disorder.

3.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Vaughn Simms


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel




INTRODUCTION

The Veteran served on active duty from June 1990 to October 
1990 and from December 2003 to November 2004.  She also had 
an unverified period of service in the Army Reserves in 
between her active duty service and following her November 
2004 discharge.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which denied the claims listed on the 
title page.  The Board notes that service connection for 
adjustment disorder with mixed anxiety was established with 
a 10 percent evaluation effective April 5, 2006.  The 
Veteran filed a notice of disagreement (NOD) regarding the 
rating and effective date assigned for this disability in 
October 2006.  The RO issued a statement of the case (SOC) 
in December 2009.  Review of the claims folder does not 
reveal that the Veteran thereafter submitted a VA Form 9.  
As such, those issues are not before the Board for appellate 
review.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) held that claims for 
service connection for PTSD encompass claims for service 
connection for all psychiatric disabilities.  Clemons v. 
Shinseki, 23 Vet. App. 1, 5-6 (2009) (the scope of a mental 
health disability claim includes any mental disability that 
may reasonably be encompassed by the claimant's description 
of the claim, reported symptoms, and the other information 
of record).  In this case, however, as service connection 
for adjustment disorder with mixed anxiety has already been 
established, the Board will only adjudicate whether the 
Veteran is entitled to service connection for PTSD, as 
reflected on the title page.  

The issue of entitlement to service connection for major 
depression has been raised by the record, but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
See October 2006 NOD.  Therefore, the Board does not have 
jurisdiction over it and it is referred to the AOJ for 
appropriate action.  

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  There is no medical evidence that the Veteran's current 
left hip and back disorders are etiologically related to 
active service.  

2.  There is no evidence that the Veteran has a current 
right hip disorder.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a back disorder 
have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2009).

2.  The criteria for service connection for a bilateral hip 
disorder have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

To establish service connection for a claimed disability, 
the evidence must demonstrate that a disease or injury 
resulting in current disability was incurred during active 
service or, if pre-existing, was aggravated therein.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2009).  

That an injury or disease occurred in service is not enough; 
there must be chronic disability resulting from that injury 
or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a 
finding of chronicity.  38 C.F.R. § 3.303(b) (2009).  
Service connection may also be granted for any injury or 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. § 
3.303(d) (2009).

Certain chronic diseases, including psychoses and arthritis, 
may be presumed to have been incurred during service if they 
become disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309 (2009).

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease 
or injury and the present disability.  Shedden v. Principi, 
381 F.3d 1163, 1167 (Fed. Cir. 2004).  

A lay witness is competent to testify as to the occurrence 
of an in-service injury or incident where such issue is 
factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  In some cases, lay evidence will also be competent 
and credible on the issues of diagnosis and etiology.  See 
Jandreau v. Nicholson, 492 F.3d 1372, 1376 - 77 (Fed. Cir. 
2007); see also Robinson v. Shinseki, 2009 WL 524737 (Fed. 
Cir. March 03, 2009) (non-precedential).  Specifically, lay 
evidence may be competent and sufficient to establish a 
diagnosis where (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis 
by a medical professional.  Jandreau, 492 F.3d at 1377; see 
also Davidson v. Shinseki, 2009 WL 2914339 (Fed. Cir. Sept. 
14, 2009).  A layperson is competent to identify a medical 
condition where the condition may be diagnosed by its unique 
and readily identifiable features.  Barr v. Nicholson, 21 
Vet. App. 303, 307 (2007).  Additionally, where symptoms are 
capable of lay observation, a lay witness is competent to 
testify to a lack of symptoms prior to service, continuity 
of symptoms after in-service injury or disease, and receipt 
of medical treatment for such symptoms.  Layno v. Brown, 6 
Vet. App. 465, 469-71 (1994); Charles v. Principi, 16 Vet. 
App 370, 374 (2002).

The Veteran seeks entitlement to service connection for 
disorders of the back and bilateral hips, which she contends 
are the result of injuries sustained on active duty.  See 
June 2006 VA Form 21-4138.  The Veteran asserts that she was 
treated for conditions of the back and hips during service 
and that her service aggravated these problems.  See October 
2006 NOD.  

At the time of the Veteran's July 1989 enlistment 
examination, she reported being in an automobile accident at 
the age of 15, at which time she was admitted to Jefferson 
County Hospital for one day of observation.  See DD Form 
2246.  In another examination report, the Veteran indicated 
that she had had soreness of her hip at the time of 
hospitalization, and the examining physician reported that 
she had been the passenger and struck her right hip on the 
door without fracture.  See July 1989 report of medical 
history.  Clinical evaluation of the Veteran's lower 
extremities and spine was normal.  See July 1989 report of 
medical examination.  There is no record of complaint of, or 
treatment for, any problems with the Veteran's back or hips 
during her first period of active duty.

The available service treatment records include several 
examination reports conducted during the Veteran's service 
in the Reserves but prior to her second period of active 
duty.  During a June 1993 examination, the examining 
physician reported that clinical evaluation of the Veteran's 
spine was abnormal, noting that she had mild scoliosis.  At 
this time, however, the Veteran denied recurrent back pain.  
See reports of medical examination and history.  No mention 
was made of scoliosis in subsequent examination reports and 
the Veteran denied recurrent back pain.  See reports of 
medical history and examination dated September 1994 and 
September 1995.  She also denied arthritis, rheumatism or 
bursitis; bone, joint or other deformity; and clinical 
evaluation of her spine and lower extremities was normal.  
See id.  

During a December 2002 Army Reserve retention examination, 
the Veteran denied arthritis, rheumatism or bursitis; 
recurrent back pain or any back problem; impaired use of 
arms, legs, hands or feet; swollen or painful joint(s); and 
bone, joint or other deformity.  It was noted at this time 
that she had been involved in an auto accident in 1989 and 
observed overnight in the hospital, but had no sequela.  
Clinical evaluation of the Veteran's lower extremities and 
spine was normal.  See report of medical examination.  

In an undated report of medical assessment, it was reported 
that the Veteran was last physically examined by the 
military in December 2003.  She reported that since her last 
examination, she had been treated by a health care provider, 
admitted to a hospital, or had surgery due to pain in her 
left hip.  She also reported that she had suffered from back 
pain while on active duty but had not sought medical care.  

Treatment records associated with the Veteran's second 
period of active duty reveal that she sought treatment for 
hip pain in August 2004.  On August 19, she reported left 
hip pain for one month without trauma and indicated that her 
hip felt "out of place."  She was diagnosed with hip pain.  
See screening note of acute medical care.  On August 23, the 
assessment was left hip pain/questionable iliotibial band 
(ITB) syndrome.  

In an October 2004 post-deployment health assessment, the 
Veteran reported that she had had back pain, but no swollen, 
stiff or painful joints or muscle aches, during her 
deployment (February 13, 2004 to November 20, 2004).  See DD 
Form 2796.  

The Veteran's post-service treatment records reveal that she 
received treatment at the Laurel Wood Center between 
December 2004 and June 2005.  

The Veteran received treatment at the Jackson VA Medical 
Center (VAMC) for her back and records from this facility 
include x-ray images of her lumbar spine and bilateral hips.  
A June 2006 x-ray of her bilateral hips revealed minimal of 
juxtaarticular hypertrophic spurring of the left acetabulum; 
no other abnormality of either hip seen; minimal spurring of 
the left SI joint.  X-rays of the lumbar spine also taken in 
June 2006 revealed slight narrowing of disc space heights at 
all levels from L3 to S1; no other abnormalities seen.  See 
imaging reports.  The Veteran presented to the emergency 
room in August 2006 with complaint of recurrent low back 
pain that was getting gradually worse.  The assessment was 
"[a]cute on chronic back pain." See addendum.  

A January 2007 magnetic resonance imaging (MRI) of the 
Veteran's lumbar spine contained an impression of no central 
canal stenosis; small central disc protrusions at L3-4 and 
L4-5 levels with HIZ (high intensity zones); no significant 
foraminal stenosis.  

In August 2007, the Veteran reported a history of back pain 
since 1995.  See PM&RS consult note.  The following month, 
the Veteran reported low back pain, which had started eight 
months prior and was slowly getting worse.  Following 
examination, the impression was chronic pain, possible 
myofascitis.  See September 2007 PM&RS consult note.  A 
December 2007 addendum report indicates that the Veteran had 
a history of chronic low back pain and that she had a motor 
vehicle collision (MVC) one week prior, with persistent low 
back pain since that time (though it was present before 
this).  The disposition was chronic low back pain.  In 
January 2008, the impression was chronic pain secondary to 
degenerative joint disease and myofascitis after the Veteran 
was seen in follow-up with complaint of chronic pain mostly 
involving the neck, back and shoulder.  See physical 
medicine rehab note.  The impression was chronic pain and 
possible myofascitis following complaint of chronic back 
pain in May 2008.  See id.   

The Veteran underwent a VA C&P joints examination in May 
2009, at which time her claims folder was reviewed.  In 
pertinent part, she reported a history of sporadic low back 
pain since returning from deployment but had no recollection 
of a specific injury while deployed.  The Veteran did 
indicate that she had to be very physically active with 
activities such as carrying a lot of heavy equipment and 
wearing heavy gear.  She said that she also had to carry her 
M16 weapon and climb into 18 wheeler-type trucks while 
deployed.  The Veteran asserted that she sought medical 
attention on a couple of occasions while deployed and that 
she was given physical therapy.  She indicated that upon her 
return, imaging studies were conducted, she was given a 
transcutaneous electrical nerve stimulation (TENS) unit, she 
was in a pain management clinic and had received several 
injections of her back, and that she wore a back brace.  The 
Veteran also reported a history of bilateral hip pain and 
indicated that she sought medical attention on one occasion 
while in Iraq.  She also reported that she had physical 
therapy for her hips at the same time that she had therapy 
for her back.  Following physical examination, the examiner 
reported that x-rays of the lumbar spine and bilateral hips 
were ordered, as was magnetic resonance imaging (MRI) of her 
lumbar spine.  

An addendum report indicates that x-ray of the hips revealed 
no significant interval change from prior films taken June 
2006, which noted minimal spurring of the left acetabulum.  
X-ray of the lumbosacral spine was reported as normal and 
MRI revealed multilevel disc disease.  The impression was 
multilevel lumbar degenerative disc disease; minimal 
degenerative spurring of left hip; no objective evidence of 
right hip impairment.  The examiner reported that there was 
no specific diagnosis of a back or hip condition noted in 
the records and no scoliosis noted on present examination.  
The examiner also reported that the multilevel degenerative 
disc disease and minimal degenerative changes of the left 
hip represented age related changes and it is less likely as 
not that these are secondary to any incident or occurrences 
in service.  The examiner further reported that in the 
absence of a specific diagnosis of a back or hip condition 
in the military, to opine otherwise would require resort to 
speculation.  

The evidence of record does not support the claim for 
service connection for a right hip disorder.  As an initial 
matter, the Board notes that the Veteran's service treatment 
records are devoid of reference to any complaints involving 
the right hip.  As such, there is no evidence that there was 
a chronic condition in service.  Moreover, the Veteran has 
not alleged continuous symptoms involving her right hip 
since service.

In addition to the foregoing, the Board notes that the 
application of 38 C.F.R. § 3.303 has an explicit condition 
that the Veteran must have a current disability.  See 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) 
(establishing service connection requires evidence of a 
relationship between a current disability and events in 
service or an injury or disease incurred therein).  In this 
case, the Veteran reports a right hip disorder, but her lay 
assertion that she has a right hip disability is not 
competent, since this assertion involves a disease processes 
that cannot be directly observed.  See Davidson, 2009 WL 
2914339 (Fed. Cir. Sept. 14, 2009), citing Jandreau, 492 
F.3d at 1377 (Fed. Cir. 2007) and Buchanan v. Nicholson, 451 
F.3d 1331, 1337 (Fed. Cir. 2006).  Moreover, there are no 
post-service medical records indicating that the Veteran has 
been diagnosed with a right hip disorder, and the May 2009 
VA joints examiner specifically reported that there was no 
objective evidence of a right hip impairment.  Therefore, in 
the absence of any lay or medical evidence showing that the 
Veteran has a current right hip disorder, service connection 
is not warranted and the claim must be denied. 

Service connection is also not warranted for disorders of 
the left hip or back.  The Board acknowledges that the 
Veteran's service treatment records document complaints 
involving her left hip while on active duty and that she 
reported back pain in an October 2004 post-deployment health 
assessment.  The Board also acknowledges that the Veteran 
has a current diagnosis of minimal degenerative spurring of 
the left hip and a current diagnosis of multilevel lumbar 
degenerative disc disease.  The Board notes, however, that 
the arthritis noted in her left hip and lumbar spine was not 
shown within a year of the Veteran's discharge in November 
2004.  Rather, the earliest evidence of arthritis is dated 
June 2006.  See x-rays.

While the Veteran has met two of the requirements needed to 
establish a claim for service connection, the medical 
evidence does not establish a nexus between the in-service 
complaints and the present disabilities.  Rather, the May 
2009 VA joints examiner found that the degenerative changes 
present in the Veteran's left hip and the multilevel 
degenerative disc disease in her lumbar spine are age-
related and that it is less likely as not that they are 
secondary to any incident or occurrence in service.  In the 
absence of any medical evidence establishing that the 
Veteran's left hip and/or back disorders are etiologically 
related to active service, service connection is not 
warranted and the claims must be denied.

The Board notes at this juncture that the Veteran was found 
to have scoliosis at the time of a June 1993 report of 
medical examination.  The May 2009 VA examiner, however, 
indicated that no scoliosis was present at the time of the 
examination.  In addition, records dated after June 1993 
also fail to establish the presence of scoliosis.  As such, 
there is no need to discuss whether service connection for 
scoliosis is warranted.  

As the preponderance of the evidence is against the claims, 
the benefit of the doubt rule is inapplicable.  38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2009).

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

Prior to the issuance of the September 2006 rating decision 
that is the subject of this appeal, the Veteran was informed 
of the evidence necessary to substantiate a claim for 
service connection, and was advised of her and VA's 
respective duties in obtaining evidence.  The Veteran was 
also provided notice of the appropriate disability rating 
and effective date of any grant of service connection.  See 
letter dated June 2006.  Accordingly, the duty to notify has 
been fulfilled.  

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2009).  This duty has also been 
met, as the Veteran's service, private and VA treatment 
records have been associated with the claims folder and she 
was afforded appropriate examinations in connection with her 
claims.  The record does not suggest the existence of 
additional, pertinent evidence that has not been obtained.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this 
time is not prejudicial to the Veteran.


ORDER

Service connection for a back disorder is denied.  

Service connection for a bilateral hip disorder is denied.


REMAND

With respect to the remaining claim for service connection 
for PTSD, the record contains multiple diagnoses of PTSD, 
and the Veteran has identified one stressor with sufficient 
specificity to warrant further development with respect to 
this stressor.  More specifically, a review of the claims 
file reveals the Veteran's contention that while she was 
attached to the Headquarters and Headquarters Detachment 
(HHD), 812th Transportation Battalion over the period of 
February to October 2004, the Veteran's unit was subjected 
to two mortar attacks at Camp Navistar on the Kuwait/Iraq 
border.  There is also no indication in the claims file that 
the U.S. Army and Joint Services Records Research Center 
(JSRRC) was ever contacted for the purpose of obtaining the 
unit records for the HHD, 812th Transportation Battalion 
over the period of February to October 2004.  Therefore, the 
Board finds that this claim must also be remanded so an 
effort can be made to obtain these records.

In the event that the claimed stressor is verified, the 
Veteran should then be provided with a psychiatric 
examination to determine whether he has PTSD that is linked 
to the verified stressor.

Accordingly, the case is REMANDED for the following action:

1.  An effort should be made to contact 
JSRRC located at 7701 Telegraph Road, 
Kingman Building, Room 2C08, 
Alexandria, VA 22315-3802, and request 
that JSRRC obtain the unit history of 
the HHD, 812th Transportation Battalion 
over the period of February to October 
2004, to determine whether the unit was 
subjected to two mortar attacks at Camp 
Navistar on the Kuwait/Iraq border.  

2.  In the event that a stressor is 
verified, the RO/AMC should note that 
for the record and schedule the Veteran 
for a VA psychiatric examination in 
order to ascertain whether he has PTSD 
as the result of such verified 
stressor(s).  In considering whether 
the Veteran meets the criteria for a 
diagnosis of PTSD, only the verified 
stressor(s) may be considered.  The 
claims folder must be made available to 
the examiner for review and that it was 
available should be noted in the 
opinion that is provided.

The diagnosis should be in accordance 
with the American Psychiatric 
Association's: Diagnostic and 
Statistical Manual of Mental Disorders- 
IV (DSM-IV).  All necessary special 
studies or tests, including 
psychological testing and evaluation, 
are to be accomplished.

The examiner must express an opinion as 
to whether the Veteran meets the 
criteria for PTSD contained in DSM-IV, 
and if he meets such criteria, whether 
PTSD can be related to the stressor or 
stressors reported by the Veteran and 
established as having occurred during 
the Veteran's active service.

The examiner must provide a 
comprehensive report including complete 
rationales for all conclusions reached.

3.  The RO/AMC should read all medical 
opinions obtained to ensure that the 
remand directives have been 
accomplished, and should return the 
case to the examiner if all questions 
posed are not answered.  

4.  Finally, readjudicate the claim on 
appeal.  If the benefit sought on 
appeal remains denied, the Veteran and 
his representative should be provided a 
supplemental statement of the case, and 
given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


